Exhibit 99.2 UNAUDITED PRO FORMA CONDENSED COMBINED FINANCIAL STATEMENTS OF LANDEC CORPORATION AND LIFECORE BIOMEDICAL, INC. The following unaudited pro forma condensed combined financial statements are based on the historical financial statements of Landec Corporation and Lifecore Biomedical, Inc. (“Lifecore”) after giving effect to Landec’s acquisition of Lifecore on April30, 2010, and the assumptions, reclassifications and adjustments described in the accompanying notes to the unaudited pro forma condensed combined financial statements. The unaudited pro forma condensed combined balance sheet as of February28, 2010 is presented as if the acquisition of Lifecore had occurred on February28, 2010. The unaudited pro forma condensed combined statements of operations for the nine months ended February28, 2010, and fiscal year ended May31, 2009, are presented as if the Lifecore acquisition had occurred on May 26, 2008 and were carried forward through each of the aforementioned respective periods. The allocation of the purchase price used in the unaudited pro forma condensed combined financial statements is based upon preliminary estimates and assumptions. These preliminary estimates and assumptions could change significantly during the purchase price measurement period as we finalize the valuations of the net tangible assets and intangible assets. Any change could result in material variances between our future financial results and the amounts presented in these unaudited pro forma condensed combined financial statements, including variances in fair values recorded, as well as expenses and cash flows associated with these items. The unaudited pro forma condensed combined financial statements are prepared for illustrative purposes only and are not necessarily indicative of or intended to represent the results that would have been achieved had the transaction been consummated as of the dates indicated or that may be achieved in the future. The unaudited pro forma condensed combined financial statements do not reflect any operating efficiencies and associated cost savings that we may achieve with respect to the combined companies. The unaudited pro forma condensed combined financial statements should be read in conjunction with our historical consolidated financial statements and accompanying notes included in our Annual Report on Form 10-K for the year ended May31, 2009 and our Quarterly Report on Form 10-Q for the quarter ended February28, 2010,the historical financial statements of Lifecore Biomedical, LLC for the year ended December31, 2009 included as Exhibit 99.1, and other information pertaining to us and Lifecore contained in this Form 8-K/A. LANDEC CORPORATION UNAUDITED PRO FORMA CONDENSED COMBINED BALANCE SHEET February28, 2010 (in thousands) Historical February28, 2010 Pro Forma ProForma Landec Corporation Lifecore Biomedical, Inc. Adjustments Combined ASSETS Current assets: Cash and cash equivalents $ $ $ A $ Marketable securities — ) B Accounts receivables, net — Accounts receivable, related party — — Inventories, net C Notes and advances receivable — — Deferred taxes 84 P Prepaid expenses and other current assets — Total current assets ) Property and equipment, net D Goodwill — E Trademarks F Other intangible assets — F Other assets — — Total assets $ $ $ ) $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Accounts payable $ $ $ — $ Related party payables — — Income taxes payable 84 — — 84 Accrued compensation — Other accrued liabilities — Deferred revenue — — Current portion of long-term debt — G Total current liabilities Deferred revenue — — Long-term debt — G Deferred taxes 46 P Other long-term liabilities — — H Total liabilities Stockholders’ equity: Common stock 26 — — 26 Additional paid-in-capital ) I Retained earnings — — Accumulated other comprehensive income 94 — — 94 Total stockholders’ equity ) Noncontrolling interest — — Total equity ) Total liabilities and stockholders’ equity $ $ $ ( 8,194 ) $ See accompanying notes to unaudited pro forma condensed combined financial statements. LANDEC CORPORATION UNAUDITED PRO FORMA CONDENSED COMBINED STATEMENT OF OPERATIONS For the Nine Months Ended February 28, 2010 (in thousands, except per share amounts) Historical Nine months ended February28, 2010 Pro Forma ProForma Landec Corporation Lifecore Biomedical, Inc. Adjustments Combined Revenues: Product sales $ $ $ — $ Service revenue, related party — — License fees — — Research, development and royalty revenues — — Total revenues — Cost of revenue: Cost of product sales ) J,N Cost of product sales, related party — — Cost of service revenue — — Total cost of revenue ) Gross profit Operating expenses: Research and development ) N Selling, general and administrative ) K,N Total operating expenses ) Operating income 66 Interest income 55 — Interest expense (8 ) ) ) L ) Net income (loss) before taxes ) ) Income tax expense ) 61 4 M ) Consolidated net income 27 (8 ) Noncontrolling interest ) — — ) Net income applicable to Common Stockholders $ $ 27 $ (8 ) $ Basic net income per share $ $ Diluted net income per share $ $ Shares used in per share computation: Basic Diluted See accompanying notes to unaudited pro forma condensed combined financial statements. LANDEC CORPORATION UNAUDITED PRO FORMA CONDENSED COMBINED STATEMENT OF OPERATIONS For the Fiscal Year Ended May 31, 2009 (in thousands, except per share amounts) Historical Fiscal Year ended May31, 2009 Pro Forma ProForma Landec Corporation Lifecore Biomedical, Inc. Adjustments Combined Revenues: Product sales $ $ $ — $ Service revenue, related party — — License fees — — Research, development and royalty revenues — — Total revenues — Cost of revenue: Cost of product sales ) J,N Cost of product sales, related party — — Cost of service revenue — — Total cost of revenue ) Gross profit Operating expenses: Research and development (8 ) N Selling, general and administrative ) K,N Total operating expenses ) Operating income Interest income — Interest expense (8 ) ) ) L ) Net income before taxes Income tax expense ) ) ) O ) Consolidated net income Noncontrolling interest ) — — ) Net income applicable to Common Stockholders $ Basic net income per share $ $ Diluted net income per share $ $ Shares used in per share computation: Basic Diluted See accompanying notes to unaudited pro forma condensed combined financial statements. LANDEC CORPORATION NOTES TO UNAUDITED PRO FORMA CONDENSED COMBINED FINANCIAL STATEMENTS 1. BASIS OF PRO FORMA PRESENTATION The unaudited pro forma condensed combined balance sheet as of February28, 2010, and the unaudited pro forma condensed combined statements of operations for the nine months ended February28, 2010, and for the fiscal year ended May31, 2009, are based on the historical financial statements of Landec Corporation and those of Lifecore Biomedical, Inc. after giving effect to the Lifecore acquisition on April 30, 2010 (“Closing Date”) and the assumptions, reclassifications and adjustments described in the accompanying notes to the unaudited pro forma condensed combined financial statements. We account for business combinations pursuant to Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC)805, Business Combinations. In accordance with ASC 805, we recognize separately from goodwill, the identifiable assets acquired, the liabilities assumed, and any noncontrolling interests in an acquiree, generally at the acquisition date fair value as defined by ASC 820, Fair Value Measurements and Disclosures. Goodwill as of the acquisition date is measured as the excess of consideration transferred, which is also generally measured at fair value, and the net of the acquisition date amounts of the identifiable assets acquired and the liabilities assumed. We have made significant assumptions and estimates in determining the preliminary estimated purchase price and the preliminary allocation of the estimated purchase price in the unaudited pro forma condensed combined financial statements. These preliminary estimates and assumptions are subject to change during the measurement period (up to one year from the acquisition date) as we finalize the valuations of the net tangible assets, intangible assets and resultant goodwill. In particular, the final valuations of identifiable intangible and net tangible assets may change significantly from our preliminary estimates. These changes could result in material variances between our future financial results and the amounts presented in these unaudited pro forma condensed combined financial statements, including variances in fair values recorded, as well as expenses and cash flows associated with these items. Accounting Periods Presented The unaudited pro forma condensed combined balance sheet as of February28, 2010 is presented as if the Lifecore acquisition had occurred on February28, 2010. The unaudited pro forma condensed combined statements of operations for the nine months ended February28, 2010, and year ended May31, 2009, are presented as if the Lifecore acquisition had occurred on May 26, 2008.Since Lifecore’s fiscal year end of December 31, 2009differs from Landec’s fiscal year end of May 31, 2009, Lifecore’s results have been presented as if its fiscal year end was May 31, 2009. 2. PURCHASE PRICE ALLOCATION The total consideration paid by Landec to the Lifecore shareholder at closing for all of the outstanding securities of Lifecore consisted of $40.0 million in cash, of which $6.6million was placed in an escrow account, half of which will be held until April30, 2011 and the other half until April 30, 2012 to secure the indemnification rights of Landec and other indemnities with respect to certain matters, including breaches of representations, warranties and covenants of Lifecore included in the Stock Purchase Agreement (the “Agreement”). In addition, Landec assumed $4.0 million of debt.Landec may also be required to pay up to an additional $10.0million in earn out payments based on Lifecore achieving certain revenue targets during calendar years 2011 and 2012. In accordance with ASC Topic 805, the contingent payment obligations are included in the purchase price allocation and are recorded as a long-term liability at estimated fair value on the Closing Date. The estimated fair value of this long-term liability is based on management’s assessment of whether, as of the Closing Date, the specified financial targets would be achieved, and of the present value factors associated with the timing of the milestone achievement.Based on management’s assumption that all milestones will be met, and due to the short-term nature of the performance period, the contractual amount of contingent consideration due to the seller approximates its fair value. In accordance with ASC Topic 805, management will remeasure the fair value of the contingent payment obligations at each reporting period, with any changes in fair value being recorded in the current period’s Consolidated Statement of Operations. For purposes of presentation in the unaudited pro forma condensed combined financial information, the estimated purchase price for Lifecore is $50.0million, as follows (in thousands): (in thousands) Payment to Lifecore shareholder $ Acquisition-related contingent consideration Total consideration transferred $ Preliminary Allocation of Consideration Transferred Under the purchase method of accounting, the identifiable assets acquired, and liabilities assumed were recognized and measured as of the acquisition date based on their estimated fair values as of the Closing Date. The excess of the acquisition date fair value of consideration transferred over estimated fair value of the net tangible assets and intangible assets was recorded as goodwill. The following table summarizes the estimated fair values of the assets and liabilities assumed at the acquisition date. Estimates of deferred tax assets both current and non-current are subject to change, pending the finalization of certain tax returns. (in thousands) Cash and cash equivalents $ Accounts receivable, net Inventories, net Property and equipment Other tangible assets Intangible assets Total identifiable assets acquired Accounts payable and other liabilities ) Long-term debt ) Deferred taxes ) Total liabilities assumed ) Net identifiable assets acquired Goodwill Net assets acquired $ Intangible Assets In our determination of the fair value of the intangible assets we considered, among other factors, the best use of acquired assets, analyses of historical financial performance and estimates of future financial performance of Lifecore. The fair values of identified intangible assets were calculated using an income approach and estimates and assumptions provided by Lifecore’s and our management. The rates utilized to discount net cash flows to their present values were based on weighted average cost of capital ranging from 20% to 25%. This discount rate was determined after consideration of the rate of return on debt capital and equity that typical investors would require in an investment in companies similar in size and operating in similar markets as Lifecore. The following table sets forth the components of identified intangible assets associated with the Lifecore acquisition and their estimated useful lives: (in thousands) Usefullife FairValue Customer contracts 12 years Trade Name Indefinite Total intangible assets $ In accordance with generally accepted accounting principles, we determined the useful life of intangible assets based on the expected future cash flows associated with the respective asset.There were no in-process research and development assets as of the acquisition date.Customer relationships and service agreements represent the underlying relationships and agreements with Lifecore’s installed customer base.Trademarks represent the fair value of the brand and name recognition associated with the marketing of Lifecore’s products and services.Amortization expense for customer relationships is included in operating expenses. Goodwill Of the total estimated purchase price, approximately $14.5 million was allocated to goodwill. Goodwill represents the excess of the purchase price of an acquired business over the fair value of the underlying net tangible and intangible assets.In accordance with ASC Topic 805, goodwill resulting from business combinations is tested for impairment at least annually (more frequently if certain indicators are present). In the event that management determines that the value of goodwill has become impaired, we will incur an accounting charge for the amount of impairment during the fiscal quarter in which the determination is made.None of the goodwill is expected to be deductible for income tax purposes. Debt On April 30, 2010 in conjunction with the acquisition, Lifecore entered into with Wells Fargo Bank N.A. (“Wells Fargo”) a new $20 million Credit Agreement that has a five year term with equal monthly principal payments plus interest at a fixed rate of 4.24%.The Credit Agreement contains certain restrictive covenants, which require Lifecore to meet certain financial tests, including minimum levels of net income, minimum quick ratio, minimum fixed coverage ratio and maximum capital expenditures.Landec has pledged all of the assets of Lifecore to secure the Credit Agreement.Landec is a guarantor of the debt. On May 4, 2010, we entered into interest rate swap agreements that have the economic effect of modifying the variable interest obligations associated with the $20 million facility so that the interest payable on these notes effectively became fixed. Pre-Acquisition Contingencies We have evaluated and continue to evaluate pre-acquisition contingencies related to Lifecore that existed as of the acquisition date.If these pre-acquisition contingencies that existed as of the acquisition date become probable in nature and estimable during the remainder of the measurement period, amounts recorded for such matters will be made in the measurement period and, subsequent to the measurement period, in our results of operations. 3. PRO FORMA FINANCIAL STATEMENT ADJUSTMENTS Pro forma adjustments giving effect to the acquisition which were based on Lifecore’s February 28, 2010 balances and the related financing in the unaudited pro forma condensed combined financial statements are as follows: A. To record the proceeds from the credit facility of $20.0 million less the cash retained by the seller of $8.0 million. B. To record cash paid for Lifecore common stock of $40.0 million. C. To record the difference between (1) the fair value of Lifecore’s inventories purchased as part of the acquisition at estimated selling prices less the sum of costs of selling and a reasonable profit margin for the sales effort (“inventory step up”) and (2) the amount of the inventory step up on the books of Lifecore as of February 28, 2010 from its previous purchase in March 2008. D. To record the difference between the historical carrying value and the preliminary fair value of Lifecore’s property and equipment. E. To record preliminary estimated goodwill for the Lifecore acquisition. F. To record the difference between the historical carrying value and the preliminary fair value of Lifecore’s trademarks and other intangibles. G. To record the current and non-current portion of long-term debt entered into on the Closing Date. H. To record the estimated contingent consideration to be paid to the former shareholder of Lifecore upon certain performance targets being met. I. To eliminate Lifecore’s historical stockholders’ equity. J. To record the difference between (1) the amount of Lifecore’s cost of product sales associated with the writedown of the inventory step up to fair value from a previous purchase of Lifecore and (2) the amount of Lifecore’s cost of product sales associated with the inventory step up from Landec’s acquisition of Lifecore.The difference was $305,000 for the twelve months ended May 31, 2009 and $79,000 for the nine months ended February 28, 2010. K. To record the difference between (1) the previous intangible amortization expense for Lifecore and (2) the new intangible amortization expense for Lifecore. L. To record the interest expense on the $20 million long-term debt which has a fixed interest rate of 4.24% that was entered into on the Closing Date as if it occurred at the beginning of the period presented. M. To record the pro forma income tax impact at Landec’s effective tax rate of 37% for the period presented. The pro forma combined provision for income taxes does not reflect the amounts that would have resulted had Landec and Lifecore filed consolidated income tax returns during the periods presented. N. To record the impact on depreciation as if the acquisition and related fair value adjustments to the historical carrying amounts of Lifecore property and equipment had occurred at the beginning of the periods presented O. To record the pro forma income tax impact at Landec’s effective tax rate of 42% for the period presented. The pro forma combined provision for income taxes does not reflect the amounts that would have resulted had Landec and Lifecore filed consolidated income tax returns during the periods presented. P. To record the change in deferred tax assets and deferred tax liabilities resulting from the acquisition.
